Appeal from an order of the Supreme Court made at Albany Special Term and entered in the Office of the County Clerk of Rensselaer County on August 30, 1947. The order (1) invalidated a certificate of nomination made as a result of an official primary or caucus of the Republican Party in the Town of East Greenbush as regards the nomination of Marshall B. Hardy to the office of Justice of the Peace of that town; (2) restrained the County Board of Elections from acting or certifying with respect to said nomination; (3) directed a reassembly for conduct of a new caucus to be held only for the making of the nomination voided by the order, and fixed the time and place thereof. Neither fraud nor unlawful conduct in the making of the nomination in question was proved or charged. The irregularities on account of which the nomination was voided are not shown to have been in violation of any rules which governed the caucus, or to have so characterized it as to have rendered it impossible to determine who was rightfully nominated. Order reversed on the law and facts and petition dismissed, without costs. Ail concur.